DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2022 and 9/12/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-13, 19, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (US 20170094016).
Regarding claim 1, Chen discloses, a method performed by a processor of an Edge server device for synchronous presentation of content delivered over a wireless communication network (par. 0028 discloses content simultaneously provided to the set of receiver devices, such as video content, audio content, textual content, release of a book, par. 0013, fig. 2 discloses, provider device connected to receiver devices over wireless connection), comprising:
receiving in an Edge server device a decryption key for an encrypted content segment that is or will be delivered to a plurality of wireless devices over the wireless communication network (par. 0030 discloses provider device receives the security key to provide with the content for decrypting the content, provider device provides the encrypted content and the security key to the set of receiver devices); and 
sending the decryption key for the encrypted content segment from the Edge server device to the plurality of wireless devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously (par. 0031, fig. 4 discloses, process 400 includes providing the encrypted content to the set of receiver devices in block 430 and determines latency with the set of receiver devices (as shown in fig. 1A, par. 0010 receiving latency value back after sending encrypted content to receiver devices), par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously, i.e. step 480 of sending decryption keys to receiver devices based on received latency information from receiving devices is performed after the step of sending encrypted content in block 430, fig. 1B also shows that once receiver devices receives security key it decrypts the content therefore, encrypted content is already received by the receiver devices prior to receiving decryption keys). 

Regarding claim 2, The method of claim 1, 
Chen further discloses, wherein sending the decryption key for the encrypted content segment from the Edge server device to the plurality of wireless devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously comprises sending the decryption key in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment within five seconds of one another (par. 0008, receiver devices may receive the security key substantially simultaneously (e.g., less than a millisecond of difference, less than a microsecond of difference, etc.), and may decrypt the encrypted content at substantially the same time (e.g., within a millisecond of each other, within a microsecond of each other, etc.), i.e. decrypting content within a millisecond of each other is being within five seconds of one another).

Regarding claim 3, The method of claim 2, 
Chen further discloses, wherein sending the decryption key in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment within five seconds of one another comprises sending the decryption key to the plurality of wireless devices for reception within two seconds of one another (par. 0008, receiver devices may receive the security key substantially simultaneously (e.g., less than a millisecond of difference, less than a microsecond of difference, etc.), and may decrypt the encrypted content at substantially the same time (e.g., within a millisecond of each other, within a microsecond of each other, etc.), i.e. decrypting content within a millisecond of each other is being within two seconds of one another).

Regarding claim 4, The method of claim 2, 
Chen further discloses, wherein sending the decryption key in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment within five seconds of one another comprises sending the decryption key to the plurality of wireless devices in a manner that enables the plurality of wireless devices to receive the decryption key within five seconds of one another (par. 0008, the receiver devices may receive the security key substantially simultaneously (e.g., less than a millisecond of difference, less than a microsecond of difference, etc.), i.e. receiving decrypting keys within a millisecond difference from each other is being within five seconds of one another). 

Regarding claim 10, Chen discloses, An Edge server device, comprising: a processor configured with processor-executable instructions (see par. 0018, 0019, fig. 3, device 300 includes processor that executes instructions, also see par. 0023-0024) to: 
receive in an Edge server device a decryption key for an encrypted content segment that Is or will be delivered to a plurality of wireless devices over a wireless communication network (par. 0030 discloses provider device receives the security key to provide with the content for decrypting the content, provider device provides the encrypted content and the security key to the set of receiver devices); and 
send the decryption key for the encrypted content segment from the Edge server device to the plurality of wireless devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously(par. 0031, fig. 4 discloses, process 400 includes providing the encrypted content to the set of receiver devices in block 430 and determines latency with the set of receiver devices (as shown in fig. 1A, par. 0010 receiving latency value back after sending encrypted content to receiver devices), par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously, i.e. step 480 of sending decryption keys to receiver devices based on received latency information from receiving devices is performed after the step of sending encrypted content in block 430, fig. 1B also shows that once receiver devices receives security key it decrypts the content therefore, encrypted content is already received by the receiver devices prior to receiving decryption keys). 

Regarding claims 11-13, Chen meets the claim limitations as set forth in claim 2-4.
Regarding claim 19, Chen discloses, a method performed by a processor of a wireless device for receiving content over a wireless communication network and rendering the content within a time window (par. 0007 discloses time sensitive content that should be provided to receiving device within millisecond of each other such as a quarterly earnings report to the set of receiver devices, i.e. time window of millisecond, par. 0028 discloses substantially simultaneously providing content to receiving devices, such as video content, financial disclosure, release of book, par. 0013, fig. 2 discloses, provider device connected to receiver devices over wireless connection, here content such as quarterly earnings report release of video books are content that to be rendered to user on their client devices), comprising:
receiving an encrypted content segment from the wireless communication network (par. 0030,  provider device 220 may provide the encrypted content to the set of receiver devices 210, par. 0013, fig. 2 discloses, provider device connected to receiver devices over wireless connection);
receiving a decryption key for the encrypted content segment from an Edge server device (par. 0030 discloses provider device provides the encrypted content and the security key to the set of receiver devices), wherein the decryption key is received after reception of the encrypted content segment (par. 0031, fig. 4 discloses, process 400 includes providing the encrypted content to the set of receiver devices in block 430 and determines latency with the set of receiver devices (as shown in fig. 1A, par. 0010 receiving latency value back after sending encrypted content to receiver devices), par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content, i.e. step 480 of sending decryption keys to receiver devices based on received latency information from receiving devices is performed after the step of sending encrypted content in block 430, fig. 1B also shows that once receiver devices receives security key it decrypts the content therefore, encrypted content is already received by the receiver devices prior to receiving decryption keys); and
decrypting the encrypted content segment to render a decrypted content segment using the received decryption key after receiving the decryption key (par. 0012, decrypt the content, and provide the content to their respective users, par. 0045, the set of receiver devices may use the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously).  

Regarding claim 21, The method of claim 19, 
Chen further discloses, wherein decrypting the encrypted content segment using the received decryption key comprises decrypting the encrypted content segment upon receipt of the decryption key (par. 0045 provider device provide the security key for the encrypted content to each receiver device of the set of receiver devices. The set of receiver devices may use the security keys to decrypt and access the encrypted content simultaneously or substantially simultaneously).

Regarding claim 26, Chen discloses, A wireless device (par. 0018, fig. 2 discloses receiver device 210, par. 0013, fig. 2 discloses devices of environment two are connected via wireless connection), comprising: 
a processor configured with processor-executable instructions to (see par. 0018, 0019, fig. 3, device 300 includes processor that executes instructions, also see par. 0023-0024): 
receive an encrypted content segment from a wireless communication network (par. 0030,  provider device 220 may provide the encrypted content to the set of receiver devices 210, par. 0013, fig. 2 discloses, provider device connected to receiver devices over wireless connection);
receive a decryption key for the encrypted content segment from an Edge server device (par. 0030 discloses provider device provides the encrypted content and the security key to the set of receiver devices), wherein the decryption key is received after reception of the encrypted content segment (par. 0031, fig. 4 discloses, process 400 includes providing the encrypted content to the set of receiver devices in block 430 and determines latency with the set of receiver devices (as shown in fig. 1A, par. 0010 receiving latency value back after sending encrypted content to receiver devices), par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content, i.e. step 480 of sending decryption keys to receiver devices based on received latency information from receiving devices is performed after the step of sending encrypted content in block 430, fig. 1B also shows that once receiver devices receives security key it decrypts the content therefore, encrypted content is already received by the receiver devices prior to receiving decryption keys); and 
decrypt the encrypted content segment to render a decrypted content segment using the received decryption key after receiving the decryption key (par. 0012, decrypt the content, and provide the content to their respective users, par. 0045, the set of receiver devices may use the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, and 15 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20170094016) in view of Messick et al. (US 20040158533).
Regarding claim 5, The method of claim 1,
Chen discloses, wherein sending the decryption key for the encrypted content segment from the Edge server device to the plurality of wireless devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously comprises sending the decryption key at a predetermined time after the encrypted content segment was delivered to the plurality of wireless devices (par. 0031, fig. 4 discloses, process 400 includes providing the encrypted content to the set of receiver devices in block 430 and determines latency with the set of receiver devices (as shown in fig. 1A, par. 0010 receiving latency value back after sending encrypted content to receiver devices), par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously, i.e. step 480 of sending decryption keys to receiver devices based on received latency information from receiving devices is performed after the step of sending encrypted content in block 430, fig. 1B also shows that once receiver devices receives security key it decrypts the content therefore, encrypted content is already received by the receiver devices prior to receiving decryption keys).
Chen does not disclose, sending the decryption key at a predetermined time after the encrypted content segment was delivered to the plurality of wireless devices.
Messick discloses, sending the decryption key at a predetermined time after the encrypted content segment was delivered to the plurality of devices (par. 0044-0045 discloses after verified that receivers has received encrypted content, mainframe (i.e. sender) will deliver a key to the plurality of receives at a predetermined time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings of sending the decryption key at a predetermined time after the encrypted content segment was delivered to the plurality of devices, as taught by Messick, to provide ability to access to the content on client device at predetermined time, as disclosed in Messick, 0045.

Regarding claim 6, The method of claim 1,
Chen discloses, plurality of wireless devices (par. 0013, fig. 2 discloses, provider device connected to receiver devices over wireless connection).
Chen does not disclose, wherein sending the decryption key for the encrypted content segment from the Edge server device to the plurality of devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously comprises:
determining whether all devices have received the encrypted content segment; and
sending the decryption key for the encrypted content segment from the Edge server device to the plurality of devices in response to determining that all devices have received the encrypted content segment.
Messick discloses, wherein sending the decryption key for the encrypted content segment from the Edge server device to the plurality of devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously comprises:
determining whether all devices have received the encrypted content segment (par. 0043-0045 discloses the encrypted data is distributed over a network to a plurality of receivers, if the if the local mainframe has received a receipt verification from all of the plurality of receivers of receipt of encrypted content); and
sending the decryption key for the encrypted content segment from the Edge server device to the plurality of devices in response to determining that all devices have received the encrypted content segment (par. 0045, if the local mainframe has received a receipt verification from all of the plurality of receivers, the local mainframe will then deliver a key to the plurality of receivers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings of determining that all devices have received the encrypted content and then sending the decryption key from server device to plurality of devices, as taught by Messick, to confirm that transmission of encrypted content was successful for simultaneous content distribution, as disclosed in Messick, 0007.

Regarding claims 14-15, Chen in view of Messick meets the claim limitations as set forth in claim 5-6.

Claims 7 and 16 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20170094016) in view of Crane (US 20040230540).
Regarding claim 7,  The method of claim 1,
Chen discloses, wherein sending the decryption key for the encrypted content segment from the Edge server device to the plurality of wireless devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously comprises the plurality of wireless devices to decrypt the encrypted content segment (par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously). 
Chen does not disclose, indicating a future time when the decryption key will be usable.
Crane discloses, indicating a future time when the decryption key will be usable (par. 00090 the subsystem 31 provides the appropriate decryption key for the or each future time period in respect of which the requesting party is determined as being entitled to receive the service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings of indicating a future time when the decryption key will be usable, as taught by Crane, to regulating access to the content service by time periods, as disclosed in Crane, 0007.

Regarding claims 16, Chen in view of Crane meets the claim limitations as set forth in claim 7.

Claims 8, 17 and 24 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20170094016) in view of MORGAN et al. (US 20160381107).

Regarding claim 8,  The method of claim 1,
Chen discloses, further comprising:
receiving in the Edge server device a decryption key for a encrypted content segment that is or will be delivered to the plurality of wireless devices over the wireless communication network (par. 0030 discloses provider device receives the security key to provide with the content for decrypting the content, provider device provides the encrypted content and the security key to the set of receiver devices); and
sending the decryption key for the encrypted content segment from the Edge server device to the plurality of wireless devices after the encrypted content segment has been received by the plurality of wireless devices in a manner that enables the plurality of wireless devices to decrypt the encrypted content segment approximately simultaneously (par. 0031, fig. 4 discloses, process 400 includes providing the encrypted content to the set of receiver devices in block 430 and determines latency with the set of receiver devices (as shown in fig. 1A, par. 0010 receiving latency value back after sending encrypted content to receiver devices), par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously, i.e. step 480 of sending decryption keys to receiver devices based on received latency information from receiving devices is performed after the step of sending encrypted content in block 430, fig. 1B also shows that once receiver devices receives security key it decrypts the content therefore, encrypted content is already received by the receiver devices prior to receiving decryption keys).
Chen explicitly does not disclose, sending plurality of encrypted content and plurality of decryption keys to device. 
Morgan discloses, sending plurality of encrypted content and plurality of decryption keys to device (par. 0024 discloses custodian server encrypts segment files, par. 0025 discloses CDN server receives segmented content from custodian sever. i.e. encrypted content files and decryptions keys generated by custodian server and stored on CDN server, CDN server sends segment files and decryption key till final segment fie sent to end user, i.e. sending plurality of content segment files and plurality of associated decryption keys to end user, decrypt each content segment in order for the segment to be played). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings of edge server receiving second decryption key for a second encrypted content to further send it to plurality of receiving devices to decrypt the second encrypted content, as taught by Morgan, to provide separate item of contents in sequence, as disclosed in Morgan, 0004.

Regarding claims 17, Chen in view of Morgan meets the claim limitations as set forth in claim 8.
Regarding claim 24,  The method of claim 19,
Chen discloses, further comprising:
receiving encrypted content segment from the wireless communication network (par. 0030 discloses provider device receives the security key to provide with the content for decrypting the content, provider device provides the encrypted content and the security key to the set of receiver devices); 
receiving a decryption key for the encrypted content segment from an Edge server device(par. 0030 discloses provider device receives the security key to provide with the content for decrypting the content, provider device provides the encrypted content and the security key to the set of receiver devices), wherein the decryption key is received after reception of the second encrypted content segment (par. 0031, fig. 4 discloses, process 400 includes providing the encrypted content to the set of receiver devices in block 430 and determines latency with the set of receiver devices (as shown in fig. 1A, par. 0010 receiving latency value back after sending encrypted content to receiver devices), par. 0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously, i.e. step 480 of sending decryption keys to receiver devices based on received latency information from receiving devices is performed after the step of sending encrypted content in block 430, fig. 1B also shows that once receiver devices receives security key it decrypts the content therefore, encrypted content is already received by the receiver devices prior to receiving decryption keys); and 
decrypting the encrypted content segment using the received decryption key after receiving the decryption key (0045, fig. 4 block 480 discloses providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously).
Chen explicitly does not disclose, receiving plurality of encrypted content and plurality of associated decryption keys. 
Morgan discloses, receiving plurality of encrypted content and plurality of associated decryption keys (par. 0024 discloses custodian server encrypts segment files, par. 0025 discloses CDN server receives segmented content from custodian sever. i.e. encrypted content files and decryptions keys generated by custodian server and stored on CDN server, CDN server sends segment files and decryption key till final segment fie sent to end user, i.e. sending plurality of content segment files and plurality of associated decryption keys to end user, decrypt each content segment in order for the segment to be played). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings of receiving plurality of encrypted content and plurality of associated decryption keys, as taught by Morgan, to provide separate item of contents in sequence, as disclosed in Morgan, 0004.

Claims 9 and 18 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20170094016) in view of MORGAN et al. (US 20160381107), in further view of Farkash et al. (US 20120134496).
Regarding claim 9,  The method of claim 8,
Chen in view of Morgan discloses, the encrypted content segment and the second encrypted content segment (par. 0050 discloses, encrypted events and decryption keys, i.e. plurality of events and plurality of decryption keys that includes first and second content segments such videos and plurality of decryption keys that includes first and second decryption keys).
 Chen in view of Morgan does not disclose, content segment comprise an Instantaneous Decoder Refresh (IDR) frame.
Farkash discloses, content segment comprise an Instantaneous Decoder Refresh (IDR) frame (par. 0033 discloses, client receives encrypted data stream and decrypts the encrypted components including the IDR frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen in view of Morgan, by teachings of each segment comprises an Instantaneous Decoder Refresh (IDR) frame, as taught by Farkash, to prevent unauthorized client from being able to reconstruct any of the images, as disclosed in Farkash, 0034.

Regarding claims 18, Chen in view of Morgan in further view of Farkash meets the claim limitations as set forth in claim 9.

Claims 20, 23, 27 and 29 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20170094016) in view of Hunt et al. (US 20170093572).

Regarding claim 20, The method of claim 19,
Chen discloses, wherein decrypting the encrypted content segment using the received decryption key comprises decrypting the encrypted content segment in the wireless device (0045 discloses, providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously, par. 0013, fig. 2 discloses, provider device connected to receiver devices over wireless connection).
Chen does not disclose, decrypting the encrypted content segment in a secure zone of the wireless device.
Hunt discloses, decrypting the encrypted content segment in a secure zone of the wireless device (par. 0056 discloses received at the secured enclave of the user device 104 (par. 0018 discloses user device 104 can be wireless device), the media content may be decrypted by the secure enclave (i.e. secure zone providing trusted execution environment as disclosed in par. 0020) using decryption key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings decrypting the encrypted content segment in a secure zone of the wireless device, as taught by Hunt, to create a protected media distribution system, as disclosed in Hunt, 0011.

Regarding claim 23,  The method of claim 19,
Chen discloses, wherein decrypting the encrypted content segment using the received decryption key is performed in the wireless device(0045 discloses, providing security key to the encrypted content to each receiver devices based on respective latency value, the set of receiver devices may user the security key to decrypt and access the encrypted content simultaneously or substantially simultaneously, par. 0013, fig. 2 discloses, provider device connected to receiver devices over wireless connection).
Chen does not disclose, wherein decrypting the encrypted content segment using the received decryption key and delivering the decrypted content segment to a content renderer is performed in a secure zone of the processor of the wireless device.
Hunt discloses, wherein decrypting the encrypted content segment using the received decryption key and delivering the decrypted content segment to a content renderer is performed in a secure zone of the processor of the wireless device (par. 0041 discloses the processor 221 of the secure enclave 219 may be enabled to decrypt encrypted media content received from the content server, par. 0038 discloses, the graphics component may be directly coupled to the secure enclave for displaying rendered media content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings decrypting the encrypted content segment in a secure zone of the processor, as taught by Hunt, to create a protected media distribution system, as disclosed in Hunt, 0011.

Regarding claims 27 and 29, Chen in view of Hunt meets the claim limitations as set forth in claim 21 and 23.

Claims 22 and 28 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20170094016) in view of Piccionielli et al. (US 20140012674).
Regarding claim 22,  The method of claim 19,
Chen does not disclose, wherein decrypting the encrypted content segment using the received decryption key comprises decrypting the encrypted content segment at a time indicated by the Edge server device.
Piccionielli discloses, wherein decrypting the encrypted content segment using the received decryption key comprises decrypting the encrypted content segment at a time indicated by the Edge server device (par. 0120 discloses the content is encrypted in a manner for which the decryption key includes the expected time or range of time t. If the current time information corresponds to the expected time or range of time t, then the recipient processor should be able to decrypt the encrypted content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings of decrypting encrypted content at the time indicated by the server, as taught by Piccionielli, to apply restriction for content access during certain times or certain dates, as disclosed in Piccionielli, 0076.

Regarding claim 28, Chen in view of Piccionielli meets the claim limitations as set forth in claim 22.

Claims 25 and 30 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20170094016) in view of Boudreau et al. (US 20160171828).

Regarding claim 25,  The method of claim 19,
Chen does not disclose, wherein the encrypted content segment comprises a segment of a content stream, and the method further comprises: 
receiving a user input indicating a wager on an event in the content stream following rendering of the decrypted content segment; and 
transmitting a message to a betting system indicating the wager.
Boudreau discloses, wherein the encrypted content segment comprises a segment of a content stream, and the method further comprises: 
receiving a user input indicating a wager on an event in the content stream following rendering of the decrypted content segment (par. 0036 discloses, upon receipt of encrypted image data the gaming machine may decrypt the image data to obtain the image for display, par. 0043 discloses, gaming devices may send user input data that is interpreted by the game hosting server to indicate placing of a wager); and 
transmitting a message to a betting system indicating the wager (par. 0043 discloses, gaming devices may send user input data that is interpreted by the game hosting server to indicate placing of a wager).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, by teachings of receiving a user input indicating a wager on an event in the content stream following rendering of the decrypted content segment and transmitting a message to a betting system indicating a wager, as taught by Boudreau, to provide synchronized gambling activities across participating gaming devices, as disclosed in Boudreau 0017.

Regarding claim 30, Chen in view of Boudreau meets the claim limitations as set forth in claim 25.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 2423                      

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                                                                                                                                                                                                          t up